June 16, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   IN THE INTEREST OF A.L.H., A CHILD

NO. 14-14-01030-CV
                      ________________________________

       This cause, an appeal from a judgment terminating parental rights signed
December 17, 2014, was heard on the transcript of the record. We have inspected
the record and find error. We therefore, REVERSE that portion of the trial court’s
judgment terminating the father’s parental rights to the child, and RENDER
judgment denying the Department’s request to terminate the father’s rights to the
child. The remainder of the trial court’s judgment is AFFIRMED.

      We order this decision certified below for observance.

      We further order the mandate be issued immediately.